Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about October 17, 2007, which, to the extent appealed from, committed the guardianship and custody of the subject children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
While respondent argues that he is available to care for his children, the finding that adoption is in the children’s best interests was supported by a preponderance of the evidence showing that he had not formed a viable plan for them, that the children had been living with their foster mother from a very *581young age and had bonded with her, and that the foster mother wished to adopt the children (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Saxe, J.P., Friedman, Nardelli, Sweeny and DeGrasse, JJ.